DETAILED ACTION
This office action is in response to applicant’s filings dated June 30, 2022 and August 15, 2022.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.
 
Status of Claims
Claim(s) 1-5, 10-15, 20, and 21 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed June 30, 2022 and August 15, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1 and 10; and addition of new claims 20 and 21.  Claim(s) 6-9 and 16-19 were previously canceled.
Applicants elected without traverse a formulation comprising (1) prednisolone PO4 about 1%, moxifloxacin HCL about 0.5%, and bromfenac about 0.075 as the elected formulation species and care after cataract surgery as the elected ocular condition in the reply filed on August 23, 2021.  The requirement is still deemed proper.  
Claims 1-5, 10-15, 20, and 21 are presently under examination as they relate to the elected species: a formulation comprising (1) prednisolone PO4 about 1%, moxifloxacin HCL about 0.5%, and bromfenac about 0.075 and care after cataract surgery.

Priority
The present application claims benefit of US Provisional Application No. 63/037,171 filed on June 10, 2020.  The effective filing date of the instant application is June 10, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 10-13, 15, 20, and 21 stand rejected under 35 U.S.C. 103 as being unpatentable over Sampietro et al (US 2018/0318319 A1, cited in the IDS filed July 29, 2021).
Regarding claim 1, Sampietro teaches a method for treating an ocular condition of an eye; wherein the method comprises a step of administering a pharmaceutical composition at, in, or around the eye via a deliver device and per a predetermined dosing regimen (claim 1) wherein the ocular condition is care after cataract surgery (claim 2); wherein the pharmaceutical composition comprises prednisolone PO4 1% and bromfenac 0.07% with a pH of 8.3 to 8.5 (claim 3), wherein the pharmaceutical composition is preservative free (claim 6).    

Regarding claims 10 and 11, Sampietro teaches a method for treating an ocular condition of an eye; wherein the method comprises a step of administering a pharmaceutical composition at, in, or around the eye via a delivery device and per a predetermined dosing regimen; wherein the pharmaceutical composition comprises at least two active pharmaceutical ingredients compounded and stored in communication with each other; wherein the method is more effective as compared against a preexisting method; wherein the preexisting method administers the at least two active pharmaceutical ingredients from at least two separate and different containers; wherein the method exposes the eye to less preservatives as compared against the current method (claim 11) wherein the ocular condition is care after cataract surgery (claim 12); wherein the pharmaceutical composition comprises prednisolone PO4 1% and bromfenac 0.07% with a pH of 8.3 to 8.5 (claim 13), wherein the pharmaceutical composition is preservative free (claim 16).    
Sampietro does not explicitly teach the claimed combination of from 0.9% to 1.1% of prednisolone PO4, from 0.45% to 0.55% of moxifloxacin, and from about 0.0675% to 0.825% of bromfenac.  
However, Sampietro does teach a composition wherein the pharmaceutical composition comprises moxifloxacin HCl 0.5%; a composition wherein the pharmaceutical composition comprises prednisolone PO4 1% and bromfenac 0.07%; and a composition wherein the pharmaceutical composition comprises prednisolone PO4 1%, gatifloxacin 0.5%, and bromfenac 0.07% with a pH of 8.3 (claims 3 and 13), wherein the composition is preservative free (claim 6).  Moreover, Sampietro teaches moxifloxacin HCl is a fluoroquinolone antibacterial agent [0089] useful in a method of post-op care after cataract surgery [0039].  Sampietro further teaches gatifloxacin is a fluoroquinolone family antibiotic [0147]; and a composition comprising the pharmaceutical composition comprises prednisolone PO4 1%, gatifloxacin 0.5%, and bromfenac 0.07% is useful in a method of post-op care after cataract surgery.  It would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any fluoroquinolone antibacterial agent) for another (moxifloxacin) with an expectation of success, since the prior art establishes that both function in similar manner.  
Moreover, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was combine the preservative free composition comprising prednisolone PO4 1% and bromfenac 0.07% and the preservative free composition comprising moxifloxacin HCl 0.5% taught by Sampietro.  One would have been motivated to do so because of each of the compositions have been individually taught in the prior art to be suitable for use in a method of post-op care after cataract surgery.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the preservative free composition comprising prednisolone PO4 1% and bromfenac 0.07% and the preservative free composition comprising moxifloxacin HCl 0.5%, one would have achieved a composition useful for post-op care after cataract surgery.  

Regarding the claimed amounts of prednisolone, moxifloxacin, and bromfenac of instant claims 1 and 10 and amounts of prednisolone and moxifloxacin of instant claim 20 and 21, Sampietro teaches a composition comprising moxifloxacin HCl 0.5% and a composition comprising prednisolone PO4 1% and bromfenac 0.07%.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Similarly, regarding the claimed amount of bromfenac of instant claim 20 and 21, Sampietro teaches bromfenac in an amount of 0.07%, which is slightly lower than the instantly claimed amount of bromfenac. However, MPEP 2144.05 states, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the instant case, the instantly claimed amounts of bromfenac of about 0.075% is very close to 0.07% taught by Sampietro. The prima facie one skilled in the art would have expected them to have the same properties.

Regarding the limitation wherein the pharmaceutical composition is less than 30% degradation over a period of at least 1 day, the prior art does not explicitly teach the claimed degradation properties. However, the above stability characteristics depend, among other things, from the specific components, relative amounts, type of formulation etc., all of which seem to be the same or very similar to the composition made obvious by the prior art (see above rejection).
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulation of prednisolone PO4 1%, moxifloxacin HCl 0.5%, and bromfenac 0.07% that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Regarding claims 2 and 12, Sampietro teaches wherein the delivery device is an eye dropper (claims 9 and 19).

Regarding claims 5 and 15, Sampietro teaches wherein the predetermined dosing regimen is selected from: once per day, twice per day, three times per day, once every other day, once per week, once every other week, or once monthly (claims 10 and 20).
Taken together, all this would result in the practice of the method of claims 1, 2, 5, 10-12, 15, 20, and 21 with a reasonable expectation of success.


Regarding claims 3 and 13, Sampietro teaches it would be desirable if such different packaged medications could be formulated to exist in a single package or delivery device, which may be improve patient compliance and reduce costs to the patient; dosing from a single container (that combines APIs) as opposed to multiple containers where the APIs are in separate and different containers, also exposes the patient to fewer preservatives; it would also be desirable if such a combined single packaging or delivery device, also increased efficacy and/or minimized side-effects [0006].  Sampietro further teaches the prednisolone PO4 1% and the bromfenac 0.07% pharmaceutical composition may be delivered to the eyes of a patient via use eye drops from an eye dropper [0186] and a method of compounding the pharmaceutical composition and transferring to a final delivery device, e.g. a sterile ophthalmic dropper bottle [0188].  Moreover, Sampietro teaches in some embodiments, a pharmaceutical composition may comprise at least three active ingredients (APIs), prednisolone PO4, gatifloxacin and bromfenac [0197] and a method of compounding the pharmaceutical composition and transferring to a final delivery device, e.g. a sterile ophthalmic dropper bottle [0205].  As such, it would have been prima facie obvious to one of ordinary skill in the art to formulate the combination of prednisolone PO4 about 1%, moxifloxacin HCL about 0.5%, and bromfenac 0.07% rendered obvious by Sampietro in a compounded composition and transferred to a final delivery device as suggested by Sampietro since Sampietro teaches formulating the compositions into a single delivery device improves patient compliance, reduces costs to patient, exposes the patient to fewer preservatives and may also increase efficacy and/or minimize side-effects.
  Taken together, all this would result in the practice of the method of claims 3 and 13 with a reasonable expectation of success.


Claims 4 and 14 stand rejected under 35 U.S.C. 103 as being unpatentable over Sampietro et al (US 2018/0318319 A1, cited in the IDS filed July 29, 2021) as applied to claims 1-3, 5-8, 10-13 and 15-18  above, and further in view of Painchaud et al (US 2011/0155770 A1, cited in a previous Office Action).
Sampietro teaches all the limitations of claims 4 and 14 (see above 103 rejection), except wherein the multidose eye dropper is a dropper bottle comprising a non-return position preventing the liquid from flowing back into the dropper bottle.
However, Painchaud teaches a device for dispensing predetermined metered quantities of liquid while also improving the sterility of the dispensed liquid [0004]; device includes a sealing member than can take up a liquid release position, allowing liquid to flow out of the device, and a non-return position preventing liquid from flowing back into the device, wherein the sealing member is provided with a metering means for metering out the liquid to be dispensed [0005]; generally the predetermined metered quantities of liquid are drops of liquid [0006]; penetration of liquid into undesired zones is a source of contamination, in particular through development of bacteria; in order to avoid such a risk, it is necessary to provide specific means for procuring sealing [0007]; incorporating the metering means into the sealing member makes it easier to reduce any "dead volume" that might contain contaminated liquid; such dead volume corresponds to the volume situated between the sealed zone and the metering means for metering out the drops [0008]; the device makes it possible to dispense predetermined metered quantities of liquid, and more particular drops of liquid, for eye [0023].
As such, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate the combination of prednisolone PO4 about 1%, moxifloxacin HCL about 0.5%, and bromfenac about 0.07 suggested by Sampietro in the eye dropper device comprising a non-return position preventing liquid from flowing back into the device since the prior art teaches it is desirable to prevent backflow of liquid into the source/reservoir of the composition to prevent contamination, thus resulting in the practice of the method of claims 4 and 14 with a reasonable expectation of success.
Response to Arguments
The Declaration of Brian Holdorf under 37 CFR 1.132 filed June 30, 2022 is insufficient to overcome the rejection of record and is addressed in the response set forth below.

103 over Sampietro
Applicant argues:
There is no reasonable expectation of success to reach the present invention.  Sampietro is silent about the stabilities of the formulations disclosed therein, let alone a formulation it did not disclose or suggest.  Applicant spent about two years experimenting with various formulated compositions comprising any of prednisolone phosphate, gatifloxacin, moxifloxacin, bromfenac, and/or benzalkonium chloride ("BAK").  Applicant directs the Office to the declaration of Dr. Brian Holdorf ("the Declarant") submitted concurrently herewith ("Declaration").  According to the Declarant, Applicant is not allowed to produce copies of commercial products, i.e., any single ingredient disclosed in the present application since they are all commercially available.  Hence, the single component formulations of gatifloxacin and moxifloxacin can be considered stable.  In addition, due to the requirement for multidose ophthalmic products to pass USP 51 test (antimicrobial effectiveness testing), the formulations of prednisolone/bromfenac without BAK ("PB") formulation, or prednisolone/gatifloxacin without BAK ("PG") formulation, and prednisolone/moxifloxacin without BAK ("PM") formulation were never made and their stabilities were unknown.  That said, Applicant conducted experiments to test the stabilities of other formulations as shown in Table 1.  Viewing the stability data, a person skilled in the art would realize that even if two known formulations with preservative display the same stability profiles, the stability of the combined formulation with the preservative is still unpredictable.  Accordingly, even if the stabilities of the PB-BAK and PM-BAK (or moxifloxacin alone) formulations were known, the skilled person would not be able to predict with reasonable certainty the stability of PMB-BAK formulation, let alone the stability of the preservative-free PMB formulation.  Finally, since the stabilities of the preservative-free PB and PM formulations are unknown, the stability of the combined preservative-free PMB formulation is also unpredictable simply because (1) the baseline stabilities of the component's formulations are unknown; and that (2) even if the stability of each individual component were known, the skilled artisan would not have reasonable expectation of success to predict the stability of the combined formulation. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that "[g]ood science and useful contributions do not necessarily result in patentability." Id. at 1364, 83 USPQ2d at 1304.  In the instant case, Sampietro teaches moxifloxacin in preservative free compositions.  Moreover, Sampietro the pharmaceutical composition comprises prednisolone PO4 1% and bromfenac 0.07% with a pH of 8.3 to 8.5 (claim 3), wherein the pharmaceutical composition is preservative free (claim 6).  None of the compositions taught by Sampietro require benzalkonium chloride.  Thus, the compositions of Sampietro would not have to be modified to remove benzalkonium chloride.  Moreover, Sampietro teaches compositions comprising moxifloxacin which are preservative free and compositions comprising prednisolone PO4 and bromfenac with a pH of 8.3 to 8.5 (claim 3), wherein the pharmaceutical composition is preservative free.  Thus, Sampietro teaches these compounds (moxifloxacin and prednisolone PO4/bromfenac) can be formulated without a preservative.  The skilled artisan would easily arrive at a combination comprising prednisolone PO4 about 1%, moxifloxacin HCL about 0.5%, and bromfenac about 0.07 without a preservative since these agents are taught to be formulated in formulations without a preservative.  
Moreover, it is not unexpected that compositions comprising gatifloxacin would require benzalkonium chloride while compositions comprising moxifloxacin can be formulated without benzalkonium chloride.  The Examiner notes that a commerically available gatifloxacin ophthalmic solution is formulated with benzalkonium chloride as evidenced by Zymaxid® (Zymaxid® Highlights of Prescribing Information, Allergan, 2017) and Vigamox® (Highlights of Prescribing Information, Novartis, 2020, Initial Approval 1999), cited for evidentiary purposes.  Zymaxid® teaches ZYMAXID® contains the active ingredient gatifloxacin 0.5% (5 mg/mL) and the inactive ingredients benzalkonium chloride 0.005%, edetate disodium, sodium chloride and purified water and  ZYMAXID® may contain hydrochloric acid and/or sodium hydroxide to adjust pH (page 5, 3rd paragraph).  On the other hand, Vigamox® teaches VIGAMOX contains Active: Moxifloxacin 0.5% (5 mg/mL); Inactives: Boric acid, purified water, and sodium chloride; and may also contain hydrochloric acid/sodium hydroxide to adjust pH to approximately 6.8; VIGAMOX® is an isotonic solution with an osmolality of approximately 290 mOsm/kg (page 4, Description).  Moreover, Miller (Clinical Ophthalmology, 2008; 2(1):77-91), cited for evidentiary purposes, further teaches moxifloxacin hydrochloride ophthalmic solution 0.5% is the ocular formulation/adaptation of moxifloxacin, introduced in 2003 as Vigamox® for the treatment of susceptible microorganisms recovered from patients with bacterial conjunctivitis; it is used more frequently off label for treatment of keratitis and as a prophylaxis agent in cataract and refractive surgeries (page 77, 1st paragraph); it is an isotonic, preservative free, solution with a near neutral pH of 6.8; the formula of Vigamox includes 5 mg/mL (0.5%) of moxifloxacin, boric acid, and purified water; lack of the preservative BAK (benzalkonium chloride) makes it unique among current topical antibiotics licensed for use (page 77, 2nd paragraph).  Thus, Miller establishes that it was known in the art before the effective filing date of the invention that compositions formulated with moxifloxacin were unique based on the lack of the preservative benzalkonium chloride.  Thus, before the effective filing date of the invention, it was known in the art that compositions comprising gatifloxacin were formulated with benzalkonium chloride, while moxifloxacin compositions did not require benzalkonium chloride.  


Applicant argues:
Claims 1 and 10 are not obvious over Sampietro due to the unexpected stability profile of PMB over the PGB-BAK and PGB formulations.  In view of the stability profiles of the PGB-BAK (12% batch fail rate) and PGB (23.8% batch fail rate) formulations, it is unexpected for the skilled person find that the PMB formulation had 0% fail rate for 214 total lots between October 2020 and April 2022.  If following the notion that gatifloxacin and moxifloxacin were similar chemical compounds, a skilled person would expect that the stability profile of the PMB formulation is similar to that of the PGB (23.8% batch fail rate) formulation.  But the PMB formulation displayed 0% fail rate.  Again, these results are consistent with the notion that the stability profiles of each individual component cannot provide reasonable expectation of success of predicting the stability profile of the combined formulation. A skilled person would not have predicted with reasonable expectation of success that the claimed preservative-free PMB formulation would not have stabilities problems observed in the PGB-BAK and the preservative-free PGB formulations. See the Declaration at Section 15. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
With regard to the alleged unexpected properties of increased stability, the Examiner acknowledges that the Declarant provides data that may support improved stability of the combination of prednisolone PO4, moxifloxacin, and bromfenac compared to the combination of prednisolone PO4, gatifloxacin, and bromfenac.  MPEP 716.02 states:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue." In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. This result was persuasive of nonobviousness even though the result was equal to that of one component alone. Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) 
In the instant case, Sampietro teaches a composition comprising moxifloxacin which is preservative free and a composition comprising prednisolone PO4 and bromfenac which is preservative free.  While the cited art does not explicitly disclose the stability properties of these compositions, the cited art does explicitly teach the use of these compositions preservative free.  The Examiner relied on the teaching of Sampietro of a composition comprising prednisolone PO4, gatifloxacin, and bromfenac to establish that it was known in the art to combine prednisolone PO4 and bromfenac with a fluoroquinolone antibacterial agent for use in a method of post-op care after cataract surgery.  The skilled artisan would expect that the combination of prednisolone PO4, moxifloxacin, and bromfenac could be formulated without preservatives for use in a method of post-op care after cataract surgery.  The data provided does not establish that the combination of prednisolone PO4, moxifloxacin, and bromfenac results in an unexpectedly more stable composition compared to the individual components or compared to compositions comprising moxifloxacin or prednisolone PO4/bromfenac as taught by the cited art.  Thus, the declaration is insufficient to overcome the rejection of obviousness.
Moreover, as set forth above, commerically available ophthalmic solutions comprising gatifloxacin were formulated with benzalkonium chloride, while commercially available ophthalmic solutions comprising moxifloxacin were unique in that they were formulated preservative free without benzalkonium chloride.  It is not unexpected that compositions comprising gatifloxacin would require benzalkonium chloride while compositions comprising moxifloxacin can be formulated without benzalkonium chloride.


Applicant argues:
Claims 2-3, 5, 11-13, and 15 depend from and include all of the elements of claims 1 and 10, respectively, and recite additional elements of particular advantage and utility. The asserted reference Sampietro does not meet all of the elements of claims 1 and 10, much less the combination of elements of claims 2-3, 5, 11-13, and 15.  Claims 4 and 14 depend from and include all of the elements of claims 1 and 10, respectively, and recite additional elements of particular advantage and utility. The asserted reference Sampietro does not meet all of the elements of claims 1 and 10, much less the combination of elements of claims 4 and 14. Painchaud does not fix the deficiencies of Sampietro.


Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicant has not independently argued the merits of this rejection.  Arguments regarding Sampietro and claims 1 and 10 have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 10-15, 20, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-26,  of copending Application No. 17/722,684 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to a method for treating an ocular condition of an eye, comprising administering a pharmaceutical composition at, in, or around the eye via a delivery device and per a predetermined dosing regimen, wherein: the pharmaceutical composition is free of preservatives; the pharmaceutical composition is less than 30% degradation over a period of at least 1 day; the pharmaceutical composition comprises from 0.9% to 1.1 % of prednisolone or a pharmaceutically acceptable salt thereof, from 0.45% to 0.55% of moxifloxacin or a pharmaceutically acceptable salt thereof, and from 0.0675% to 0.0825% of bromfenac or a pharmaceutically acceptable salt thereof; wherein these percentages are with respect to weight per volume; and the ocular condition is care after cataract surgery, care after LASIK surgery, care for a retina of the eye after cataract surgery, care for a retina of the eye after retina surgery, in preparation for an intraocular procedure, or during the intraocular procedure.
The copending claims are directed to a method for treating an ocular condition of an eye; comprising administering a pharmaceutical composition at, in, or around the eye via a delivery device and per a predetermined dosing regimen, wherein: the pharmaceutical composition is free of preservatives, wherein the composition includes prednisolone PO4 about 1%, moxifloxacin about 0.5%, and bromfenac about 0.075%, wherein the ocular condition is care after cataract surgery, care after LASIK surgery, care for a retina of the eye after cataract surgery, care for a retina of the eye after retina surgery, in preparation for an intraocular procedure, or during the intraocular procedure.  It would have been prima facie obvious to one of ordinary skill in the art to select prednisolone PO4 about 1%, moxifloxacin about 0.5%, and bromfenac about 0.075% to arrive at the method of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Claims 1-5, 10-15, 20, and 21 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628